Sognier, Judge.
Dean appeals from denial of his motion for discharge and acquittal. In his sole enumeration of error he contends the trial court erred by denying his motion because he filed a demand for trial and was not tried within the term in which the demand was filed or the next succeeding term, as required by OCGA § 17-7-170.
On October 21, 1985 appellant was indicted on ten counts of forgery in the second degree. On October 24, 1985 appellant filed a special demurrer to the indictment on the ground that it was too vague, causing him to be unable to prepare a defense or plead any judgment in bar of trial in the event of a later prosecution. On October 30, 1985 appellant filed a demand for trial and on December 10, 1985, prior to the running of two terms, the trial court sustained appellant’s demurrer and quashed the indictment. The order quashing the indictment was filed on January 27,1986 and the same day a new indictment was returned against appellant on the same charges. The case was not called for trial and on April 25, 1986 appellant filed a Motion for Discharge and Acquittal, alleging that more than two terms of court had elapsed after he filed his demand for trial on October 30, 1985. The motion was denied the same date and appellant filed this appeal. Appellant argues that his demand for trial was not extinguished by the trial court’s order sustaining his demurrer and quashing his original indictment. We do not agree.
OCGA § 17-7-170 (a) provides, in pertinent part: “Any person against whom a true bill of indictment... is found for an offense not affecting his life may enter a demand for trial at the court term at which the indictment . . . is found or at the next succeeding regular court term thereafter; . . .” (Emphasis supplied.) Clearly, appellant made no demand for trial at the court term at which this indictment was found, or at the next succeeding term of court. Accordingly, the trial court did not err in denying appellant’s motion for discharge and acquittal.
*771Decided November 6, 1986.
Richard E. Thomas, for appellant.
Edwin T. Cotton, District Attorney, N. Glenn Perry, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke, C. J., and Birdsong, P. J., concur.